Citation Nr: 1716786	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  14-28 123A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) educational assistance benefits.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel









INTRODUCTION

The Veteran had active service in the United States Navy from May 2010 to May 2014.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 decision issued by the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma.  

The Board denied the Veteran's claim in September 2016.  She has, since that time, claimed that this decision was premature and that due process would be denied if the disposition was to stand.  The Board agrees, and the order to vacate follows below.    


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).    

The Board issued a denial of the Veteran's claim in September 2016, and the appellant noted that she had requested a hearing with a Veterans Law Judge (VLJ) for which notice had been delivered to an incorrect address.  The undersigned has determined that, accordingly, proceeding to adjudication in this case, without offering the appellant an opportunity for an in-person hearing, constitutes a denial of due process.  Thus, the September 2016 denial will be vacated.  A separate action, which preserves the appeal and will remand the issue for the scheduling of a hearing, is listed below.  

Accordingly, the September 2016 Board decision addressing the issue of entitlement to Chapter 33 benefits is vacated, and the claim is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


                                                REMAND

The appellant has requested a hearing with a Veterans Law Judge.  Veterans, as a matter of law, are entitled to present oral testimony at a hearing should they so choose.  The appellant is to be scheduled for a hearing, either in-person at the Regional Office (RO) closest to her home or, alternatively, by videoconference at the same location (should such an option be selected). 

Accordingly, the case is REMANDED for the following action:
                               
Schedule the appellant for a Travel Board hearing or, if so elected, a videoconference hearing, with a Veterans Law Judge at the earliest possible convenience.  Provide information as to the date, time, and location of the hearing at the appellant's proper address.  Inform the appellant that the failure to appear at a hearing, without demonstrated good cause, will result in her request for a hearing being deemed withdrawn.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




                        ___________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals




